Per Curiam.
To prove that the horse was accustomed to bite mankind, the plaintiff and another witness swore that Miller, the defendant, said to them: “I know that horse bites. I have told them not to take him out without a muzzle.” That testimony, if true, would show that the horse was accustomed to bite, arid that the defendant well knew the facts; but we do not believe that it is true. It is most improbable that such an admission should have been made when the defendant knew that a claim for damages on account of the horse’s biting was preferred against him. That the admission was made is denied by the defendant, and by Shafer; and furthermore, there is positive and satisfactory evidence that the horse had never been known to bite, and that no muzzle had ever been used upon him. It was also proved that when the horse was feeding he would not bite, -even when teased. Judgment reversed.